TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 9, 2020



                                     NO. 03-19-00325-CV


    Glen Hegar, Comptroller of Public Accounts of the State of Texas, and Ken Paxton,
                  Attorney General of the State of Texas, Appellants

                                                v.

           CSG Forte Payments, Inc. f/k/a Forte Payment Systems, Inc., Appellee




        APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
        REVERSED AND RENDERED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the interlocutory order signed by the district court on May 10, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the court’s order. Therefore, because the district court lacks subject-matter jurisdiction

over Forte’s Uniform Declaratory Judgments Act (UDJA) statutory-construction claims and ultra

vires claims, the Court reverses the district court’s order denying the Comptroller’s plea to the

jurisdiction and renders judgment dismissing Forte’s UDJA statutory-construction claims and

ultra vires claims. Appellee shall pay all costs relating to this appeal, both in this Court and in

the court below.